Case 1:19-cv-04137-KAM-PK Document 52-1 Filed 01/16/20 Page 1 of 6 PageID #: 624



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK




 SECURITIES AND EXCHANGE COMMISSION,
                                                              Case No.: 19-CV-4137 (KAM)
                                Plaintiff,
        v.

 GARRETT O’ROURKE AND
 MICHAEL J. BLACK,

                                Defendants.

                 JUDGMENT AS TO DEFENDANT GARRETT O’ROURKE

        The Securities and Exchange Commission having filed a Complaint and Defendant

 Garrett O’Rourke (“O’Rourke” or “Defendant”) having entered a general appearance; consented

 to the Court’s jurisdiction over Defendant and the subject matter of this action; consented to

 entry of this Judgment; waived findings of fact and conclusions of law; and waived any right to

 appeal from this Judgment:


                                                  I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

 Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

 interstate commerce, or of the mails, or of any facility of any national securities exchange, in

 connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;




                                                  1
Case 1:19-cv-04137-KAM-PK Document 52-1 Filed 01/16/20 Page 2 of 6 PageID #: 625



         (b)     to make any untrue statement of a material fact or to omit to state a material fact

                 necessary in order to make the statements made, in the light of the circumstances

                 under which they were made, not misleading; or

         (c)     to engage in any act, practice, or course of business which operates or would

                 operate as a fraud or deceit upon any person.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).


                                                  II.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

 is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

 means or instruments of transportation or communication in interstate commerce or by use of the

 mails, directly or indirectly:

         (a)     to employ any device, scheme, or artifice to defraud;

         (b)     to obtain money or property by means of any untrue statement of a material fact

                 or any omission of a material fact necessary in order to make the statements

                 made, in light of the circumstances under which they were made, not misleading;

                 or

         (c)     to engage in any transaction, practice, or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser.


                                                   2
Case 1:19-cv-04137-KAM-PK Document 52-1 Filed 01/16/20 Page 3 of 6 PageID #: 626



        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).


                                                  III.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

 is permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C.

 § 77e] by, directly or indirectly, in the absence of any applicable exemption:

        (a)     Unless a registration statement is in effect as to a security, making use of any

                means or instruments of transportation or communication in interstate commerce

                or of the mails to sell such security through the use or medium of any prospectus

                or otherwise;

        (b)     Unless a registration statement is in effect as to a security, carrying or causing to

                be carried through the mails or in interstate commerce, by any means or

                instruments of transportation, any such security for the purpose of sale or for

                delivery after sale; or

        (c)     Making use of any means or instruments of transportation or communication in

                interstate commerce or of the mails to offer to sell or offer to buy through the use

                or medium of any prospectus or otherwise any security, unless a registration

                statement has been filed with the Commission as to such security, or while the

                registration statement is the subject of a refusal order or stop order or (prior to the

                effective date of the registration statement) any public proceeding or examination


                                                   3
Case 1:19-cv-04137-KAM-PK Document 52-1 Filed 01/16/20 Page 4 of 6 PageID #: 627



                under Section 8 of the Securities Act [15 U.S.C. § 77h].

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).


                                                  IV.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

 is permanently barred from participating in an offering of penny stock, including engaging in

 activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

 attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

 security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

 Exchange Act [17 C.F.R. 240.3a51-1].

                                                   V.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

 shall pay disgorgement of ill-gotten gains and prejudgment interest thereon pursuant to Section

 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15

 U.S.C. § 78u(d)(3)]. The Court shall determine the amounts of the disgorgement and

 prejudgment interest upon motion of the Commission. Prejudgment interest shall be calculated

 based on the rate of interest used by the Internal Revenue Service for the underpayment of

 federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s

 motion for disgorgement and/or civil penalties, and at any hearing held on such a motion: (a)

 Defendant will be precluded from arguing that he did not violate the federal securities laws as


                                                   4
Case 1:19-cv-04137-KAM-PK Document 52-1 Filed 01/16/20 Page 5 of 6 PageID #: 628



 alleged in the Complaint; (b) Defendant may not challenge the validity of the Consent or this

 Final Judgment; (c) solely for the purposes of such motion, the allegations of the Complaint shall

 be accepted as and deemed true by the Court; and (d) the Court may determine the issues raised

 in the motion on the basis of affidavits, declarations, excerpts of sworn deposition or

 investigative testimony, and documentary evidence, without regard to the standards for summary

 judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure.

                                                 VI.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

 exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

 allegations in the complaint are true and admitted by Defendant, and further, any debt for

 disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

 Final Judgment or any other judgment, order, consent order, decree or settlement agreement

 entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

 securities laws or any regulation or order issued under such laws, as set forth in Section

 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                 VII.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.




                                                  5
Case 1:19-cv-04137-KAM-PK Document 52-1 Filed 01/16/20 Page 6 of 6 PageID #: 629




                                               VIII.

        There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.




 Dated: ______________, _____

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 6
